DETAILED ACTION
This Office action is in response to Applicant's arguments and remarks of 11/18/2020. Claims 1-20 are presently pending

Allowable Subject Matter
Claim 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-9 and 14-15 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vijaya Kumar et al (US 20170355377).
Regarding claim 1, Vijaya Kumar et al discloses, a method, comprising: during a braking or acceleration event of an electrified vehicle, providing haptic feedback of a driving behavior through a smart device worn by a driver of the electrified vehicle (paragraph 22, lines 1-14).
Regarding claim 2, Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein the smart device is a smart watch or a smart band (Fig. 1, #31).
Regarding claim 6, Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein providing the haptic feedback during the braking event includes coaching the driver, via the haptic feedback, to alter the driving behavior (paragraph 22, lines 1-14).

Regarding claim 8, Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein providing the haptic feedback during the acceleration event includes coaching the driver, via the haptic feedback, to alter the driving behavior (paragraph 22, lines 1-14).
Regarding claim 9, Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein altering the driving behavior includes changing a current accelerator pedal position (paragraph 149, lines 11-16).
Regarding claim 14, over Vijaya Kumar et al disclose the limitations indicated above and further disclose, comprising receiving a signal indicating that a brake or accelerator coach feature has been enabled by the driver prior to providing the haptic feedback (paragraph 86, lines 1-4 and Fig.1 #20).
Regarding claim 15, Vijaya Kumar et al disclose the limitations indicated above and further disclose, comprising detecting a presence of the smart device within a passenger cabin of the electrified vehicle prior to providing the haptic feedback (paragraph 65, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al (US 201703553377) in view of Levesque et al (US 20160103488).
Regarding claim 3, over Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein providing the haptic feedback (paragraph 22, lines 1-14), includes commanding the smart device emit light, or emit sound (paragraph 147, lines 4-9).
But does not explicitly disclose wherein providing the haptic feedback includes commanding the smart device to vibrate. However, Levesque et al disclose the limitation, at least see paragraph 4, lines 4-8. It would have been obvious to modify the teaching of Vijaya Kumar et al to include disclose wherein providing the haptic feedback includes commanding the smart device to vibrate to alert the user to specific events.
Regarding claim 4, over Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein providing the haptic feedback (paragraph 22, lines 1-14).
 But does not explicitly disclose wherein commanding the smart device to vibrate includes vibrating the smart device at an intensity that is proportional to a distance that a current brake pedal position is from an ideal brake pedal position for recapturing maximum regenerative braking energy. However, Levesque et al disclose the limitation, at least see paragraph 53, lines 1-5. It would have been obvious to modify the teaching of Vijaya Kumar et al to include disclose wherein commanding the smart device to vibrate includes vibrating the smart device at an intensity that is proportional to a distance that a current brake pedal position is from an ideal brake pedal position for recapturing maximum regenerative braking energy to alert the user to specific events.
Regarding claim 5, over Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein providing the haptic feedback (paragraph 22, lines 1-14).
 But does not explicitly disclose wherein commanding the smart device to vibrate includes vibrating the smart device at an intensity that is proportional to a distance that a current accelerator pedal Levesque et al disclose the limitation, at least see paragraph 53, lines 1-5. It would have been obvious to modify the teaching of Vijaya Kumar et al to include disclose wherein commanding the smart device to vibrate includes vibrating the smart device at an intensity that is proportional to a distance that a current accelerator pedal position is from an ideal accelerator pedal position for achieving maximum fuel economy to alert the user to specific events.
Regarding claim 16, Vijaya Kumar et al discloses, An electrified vehicle, comprising: 
a brake pedal (paragraph 124, lines 4-8);
an accelerator pedal (paragraph 124, lines 4-8); and
a control module configured to instruct a smart device worn by a driver of the electrified vehicle (paragraph 22, lines 1-14).
But does not explicitly disclose to provide haptic feedback to the driver if a position of the brake pedal is different from an ideal brake pedal position during a braking event or if a position of the accelerator pedal is different from an ideal accelerator pedal position during an acceleration event. However, Levesque et al disclose the limitation, at least see paragraph 53, lines 1-5. It would have been obvious to modify the teaching of Vijaya Kumar et al to include provide haptic feedback to the driver if a position of the brake pedal is different from an ideal brake pedal position during a braking event or if a position of the accelerator pedal is different from an ideal accelerator pedal position during an acceleration event to alert driver of possible change diving behavior via a smart watch.
Regarding claim 17, Vijaya Kumar et al disclose the limitations indicated above and further disclose, an electrified vehicle, comprising a brake pedal (paragraph 124, lines 4-8); and an accelerator pedal (paragraph 124, lines 4-8).
But does not explicitly disclose, comprising a first sensor configured to detect the position of the brake pedal and a second sensor configured to detect the position of the accelerator pedal. However, 
Regarding claim 18, Vijaya Kumar et al disclose the limitations indicated above and further disclose, comprising a communication system including a first Bluetooth Low Energy (BLE) transceiver configured to communicate with a second BLE transceiver of the smart device (paragraph 61, lines 1-12).
Regarding claim 19, Vijaya Kumar et al disclose the limitations indicated above and further disclose, comprising a human machine interface system having at least one user interface configured to display visual feedback to the driver during the braking event or the acceleration event (paragraph 220, lines 9-13).
Regarding claim 20, Vijaya Kumar et al disclose the limitations indicated above and further disclose, wherein the human machine interface system includes a second user interface configured to enable or disable a brake coach feature or an acceleration coach feature of the electrified vehicle (Fig. 1, #20).

Response to Arguments
Applicant’s arguments in regards to claims above have been fully considered but are not persuasive. In particular the applicant argues:
A) Prior arts do not disclose or suggest "during a braking or acceleration event of an electrified vehicle, providing haptic feedback of a driving behavior through a smart device worn by a driver of the electrified vehicle ". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Kumar et al discloses “The sensors 60 can include any sensor  
B) Regrading claims 3-5 are not obvious since Kumar fails to teach the features of claim 1. ". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Kumar et al discloses the limitations of claim 1 as stated in response to Argument A above. 
C) Prior arts do not disclose or suggest "a control module configured to instruct a smart device worn by a driver of the electrified vehicle to provide haptic feedback to the driver when a position of the brake pedal is different from an ideal brake pedal position during a braking event or when a position of the accelerator pedal is different from an ideal accelerator pedal position during an acceleration event.” Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Kumar et al discloses “a control module configured to instruct a smart device worn by a driver of the electrified vehicle to provide haptic feedback to the driver” as mentioned in response to Argument A above, and discloses the limitation “when a position of the brake pedal is different from an ideal brake pedal position during a braking event or when a position of the accelerator pedal is different from an ideal accelerator pedal position during an acceleration event,” at least see paragraph 30, lines 1-8 and Fig. 2, #60.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663